Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of October 23, 2006 (the "Effective Date") by and between Douglas Emmett,Inc. (the "Company"), Douglas Emmett Properties, LP (the "Partnership"), and JordanL. Kaplan ("Executive") with respect to the following facts and circumstances: WHEREAS, the Company desires to engage Executive as the President and Chief Executive Officer of the Company, during the Agreement Term (as defined below), on the terms and conditions and for the consideration set forth herein. NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties agree as follows: 1.Effectiveness; Term of Employment.Subject to the provisions of Section8 of this Agreement, Executive shall be employed by the Company on the terms and subject to the conditions set forth in this Agreement for a period commencing on the Effective Date and ending on December31, 2010.
